Case 1:21-cv-00310-RJJ-SJB. ECF No. 1-1, PagelD.26 Filed 04/12/21 Page 1 of 6

Exhibit A

Complaint with Authorization for a Warrant
 

Toorder this hmersie1h3atde@V-00310-RJJ-SJIB ECF Neéforthatlon Raigmlidua 7 Filed O4/ Bisa Sor TRABE - Dp LiGaveniie court

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Target information Management, inc. Original complaint - Court Complaint copy - Prosecutor
Approved, SCAO Warrant - Court Complaint. copy - Defendant/Attorney
STATE OF MICHIGAN CASE NO
sty JUDICIAL DISTRICT COMPLAINT
aNp JUDICIAL CIRCUIT FELONY DISTRICT 2014001528 f
_ 2014001528 4/
District Court ORI: Mi- : —
istrict Cou Mi 410025) Cireuit Court ORI: Mi- 410015) { |
Defendant's name and address Victim or complainant :
THE PEOPLE OF THE v EDWARD PINKNEY
STATE OF MICHIGAN 1S40 UNION ST Complaining witness
BENTON HARBOR, Mi 49ono> JUAN MATA
Codefendani(s) JAMES ARCHIE CORNELIUS Date: On or about
——— $4 PORTST O1foe/7014
City/Twp./Village County in Michigan | Defendant TCN Defendant CTN Defendant SID Defendant DOB
~ST_IOSEPH CITY BERRIEN 11-14-001658-01 | 1586085P | 10/27/1948
Police agency report no. Charge = 1-5) ELECTION LAW FORGERY Maximum penalty
- ~ S-11 ELECTION LAW-FALSE CERT CIRCULATORY
Witnesses [loper/Chauf, | Vehicle Type | Defendant DLN
| | [Jen | MIPS25189000827
CATHY JAYNE EASTON MARK T GOFF DAVID ZIZKOVSKY
CAROLYN TOLIVER NEWS 22 VIDEO

 

STATE OF MICHIGAN, COUNTYOF __prrpren

The complaining witness says that on the date and at the location described, the defendant, contrary to law,

CT.4: did commit forgery under the Michigan Election Law by changing the dabes on line 2, 3, 4, 5
and 6 on Recall Petition 1, dated 1/03/2014 and either caused to be submitted or aided in the

submission of the petition to the Berrien County Clerk as true on January 8, 2014; contrary to MCL
168.937. [168.937]

FELONY: 5 Years andfor $1,000.00. Court shall order law enforcement to collect DNA identification
profiling samples and order defendant to pay $60.00 assessment.

CT.2: did commit forgery under the Michigan Election Law by changing the dates on line 5 and 6 on
Recall Petition 18, dated 1/03/2014. and either caused to be submitted or aided in the submission of
the petition to the Berrien County Clerk as true on January & 2014; contrary to MCL 168.337,

[168.937]
CONTINUED ON PAGE 2

So Afovanwg StS. ue

rosecutor: i defen J SEPIC 7

Ri
en ant be apprehended and dealt with according to law.

("] The comp: ain US Wines witness asks that de

yp on

Proggeting official

Subscribed and 4 66
C Security for costs posted

J b swmagateGee Ne Bar no.

MCL 764.1 ef seq., MCL 766.1 ef seg., MCL 767.1 et seq., MCR 6.110

 

 

 

  

 

 

 

 

 

 

MC 200 (3/12) FELONY SET. Comniaint
 

ToorderthateA ah (H7PA y- -00310- RJJ- SJB ECF NQnidrithtion ate eP Filed 04/ Tithd berth anes Ot Gu suveniie court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Target information Management, inc, Original complaint - Court Complaint copy - Prosecutor
roved, SCAO = 7h ee Uais Warrant - Court Complaint copy - Defendant/Attorney
STATE OF MICHIGAN CASE NO.
JUDICIAL DISTRICT COMPLAINT
spp _- JUDICIAL CIRCUIT FELONY DISTRICT = -3a1.4901528
District Court OFT: rr , Ci ORT: ML. — ZOLA S28 AA
: Mb 110025} roult Court ORE MI- 4400149) f ) |
Defendant's name and address Victim or complainant
THE PEOPLE OF THE EDWARD PINKNEY
STATEOF MICHIGAN ‘  {340UINION ST Complaining witness
BENTO HARROP i sooo LIAN RITA
Codetendant(s) JAMES AGCHIE CORREL RS Date: On or about
rf) YRY ALoni2o14 ;
City/Twp./Village County in Michigan {Defendant TCN — Defendant CTN Defendant SID Defendant DOB
oY SEP ary BERRIEN Li-i+-OOigde-i | isecoese 10/27/1348
Police agency report no. Charge 7S} ELECTION LAW FORGERY Maximum penalty
90 14-2068 o LUELECTION LAW-FALSE CERT CIRCLE ATORY
. Witnesses - (lOper./Chauf, | Vehicle Type | Defendant DLN
| - Dep. | Mips2sinonneey
CATHY JAYNE BASTCW Mani T GOFF DAVID ZTZROVSRY
CAROL TOLIVER MEWS 32 EIDE

 

STATE OF MICHIGAN, COUNTY OF __ arenicn

 

' The complaining witness says.that.on-the date and at the location described, the defendant, contrary to law, ¢ ~:~:

CT.4: did cormedt forgery under the Michigan Election law by changing Une dates on Ie Z, 3, 4, 5
and Gon Recall Patition 1, dabed 1/03/2014 and aither caused ti be subynithed or aidad in the

sulsrdission of the petition te the Berrien County Clark as tua on January 8, 2014; contrary to MCL
168.937, [168.937]

FELONY: 5 Years and/or $1,000.06, Court shill order law enforcement bo collect DHA hlentification
profiling samples and order defendant te pay $60.00 assessment.

CT.2: did oomeadt keegery uncer the Michigan Election Law by changing the dates on line 9 and Gon
Recall Patition 18, dated 1/02/2014a0d either caused to be suberdtted or aided in the submission of

the patition to tha Berrian County Clerk as true on January 8, 201-4; contrary to MCL 168.927,
[168.937]

CONTINUED ON PAGE Z

    
 

Reviewing Prosecutor: MICHAEL sBebic |
("] The complaining witness asks that defendantbs apt sre

 

 

 

 

 

 

Warrant authorized on by:
Date
Prosecuting official
("] Security for costs posted
JudgeMaaistrate/Clerk A Bar no.

 

 

MCL 764.1 et seq., MCL 766.1 et seq.. MCL 787.1 at san MOA A 444
MC 200 (3/12) FELONY SFT Camniains
Case 1:21-cv-00310-RJJ-SJB ECF No. 1-1, PagelD.29 Filed 04/12/21 Page 4of6 -

i

PAGE 2 - CONTINUED
EDWARD PINKNEY /2014001528

FELONY: 5 Years and/or $1,000.00, Court shall order law enforcement bo collect DNA identification
profiling samples and order defendant to pay $60.00 assessment.

CT.3: did commit forgery under the Michigan Election Law by changing the dabas on line 5, 6, 7 and 8
on Recall Patition 19, dated 1/63/2014 and either caused to be submitbed or aided in the submission of
the petition bo the Berrien County Clerk as true on January 8, 2014; contrary bo MCL 168.937. |

[168.937]

FELONY: 5 Years and/or $1,000.00. Courtshall order law enforcement bo collact DNA identification
profiling samples and order defendant bo pay $60.00 assessment.

CT.4: did commit forgery under the Michigan Election Law by changing the dabes on line 1 through 12
on Recall Petition 38, dabed 1/03/2014 and either caused bo submitted or aided in the submission of
the patition bo the Berrien County Clerk as true on January 8, 2614; contrary bo MCL 168.937.

[168.937] *

FELONY: 5 Years and/or $1,000,606. Court shall order law enforcement to collect DNA identification
profiling samples and order defandant bo pay $60.00 assessment.

CY.S: did cornmit forgery under the Michigan Election Law by changing the dates on line 1 and 2 on
Recall Petition 6, dabed 1/03/2014 and either caused bo be submitted or aided in the submission of the
petition bo the Berrien County Clerk as true on January 8, 2014; contrary bo MCL 168.937. [168.937]

FELONY: 5 Years andfor $1,000.06, Courtshall order law enforcement bo collect DNA identification
profiling samples and order defendant bo pay $60.00 assessment.

CT.6: being a person who circulabed a Recall Petition, did knowingly make the following false
stabementin the certificabe required by MCL 168.957; to-wit: that he did not permit and/or
know a person signed a recall petition more than once; however, Sherrie Gill signed Patition 7,
line 9, and also signed Petition 48, line 5; and further that the signatures were obtained

through fraud and deceit; contrary bo MCL 168.957; [168.957]

MISDEMEANOR: 90 days and/or $500.00 (see MCL 168.934)

CONTINUED ON eS A \
Date — Y/2 l Se

PROSECUTOR’S OFFICE/()

    

 

 

 

 

The Complajning witness asks that the
defendant ded and dealt
with accord!

 
 

 

  

Complayiing Wihess Signature ‘ fige
. Case 1:21-cv-00310-RJJ-SJB ECF No. 1-1, PagelD.30 Filéd 04/12/21 Page 5 of’6
5

PAGE 3 - CONTINUED
EDWARD PINKNEY / 2014001528

CT.7: being a person who circulated a Recall Petition, did knowingly make the following false
statement in the certificate required by MCL 168.957; bo-wit: that he did not permit and/or
know a person signed a recall petition more than once; however, Anbonio Brown signed Petition
&, line 1, and also signed Patition 14, lina 7; contrary bo MCL 168.957; [168.957]

MISDEMEANOR: 90 days and/or $500.00 (see MCL 168,934)

CT.8: being a person who circulabeda Recall Petition, did knowingly make the following false
statement in the certificate required by MCL 168.957; bo-wit: that he did not permit and/or
know a person signed a recall petition more than once: however, Michael Roberts signed
Patition 20, line 6, and also signed Petition 55, line 9; contrary to MCL 168.957; [168.957]

MISDEMEANOR: 90 days and/or $500.00 (see MCL 168.934)

CT.9: being a person who circulabed a Recall Petition, did knowingly make the following false
statementin the certificate required by MCL 168.957; to-wit: that he did not permit and/or
know a person signed a racall petition more than once; however, Kendra Cooper signed Petition
22, line 10, and also signed Petition 55, line 12; contrary bo MCL 168.957; [168.957]

MISDEMEANOR: 90 days and/or $500.00 (see MCL 168.934)

CT.1G6: being a person who circulabed a Recall Petition, did knowingly make the following false
statementin the certificate required by MCL 168.957; bo-wit: that he did not permit and/or
know a person signed a recall petition more than once; however, Kenyada Williams signed
Petition 48, line 8, and also signed Petition 54, line 2; contrary to MCL 168.957; [168.957]

MISDEMEANOR: 90 days and/or $500.00 (see MCL 168,934)

CT.14: being a person who circulated a Recall Petition, did knowingly make the following false
stabementin the certificate required by MCL 168.957; bo- wit: that he did not permit and/or
know a person signed a recall petition more than once; however, Anthony Cornelius signed -
Patition 54, line 6, and also signed Petition 55, line 2; contrary bo MCL 168.957; [168.957]

 

MISDEMEANOR: 90 days and/or $500.00 (see MCL 168,934) .
pate 4/24] 1 es
PROSECUTOR'S OFFICE

 

 

 

  
Toordertistehdssai tn, S7-ier/- O03 10- Roe SIB_ ECF N@hichidtion’> @itantcoatl File 041 32h? chen RENAE: Abierto court

 

   

 

 

 

 

 

Target information Management, Inc, Original complaint - Court 7 Complaint copy - Prosecutor
Approved, SCAO er spa7tea Warrant -Court ; Complaint copy « Defendant/Attorney
STATE OF MICHIGAN CASE NO.
sr JUDICIAL DISTRICT |. COMPLAINT
syn «JUDICIAL CIRCUIT Veda) o OT] DISTRICT seranoisze | /
—— _ K (3 Y. 0 G 0 J lemcur 201 4000 928 FI
District Court ORI: Mi}. 4200057 Cireult Court ORL: MI 4.20048 - F )
Defendant's name and address Victim or complainant

 

THE PEOPLE OFTHE | EDWARD DOREY
STATE OF MICHIGAN 14 UNION at __-

Complaining witness

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

if JUAN MATA

Codefendant(s) JAMES anche AORN RE Date: On or about
811 SRY SY OLfoni2oi4a
City/Twp.Village - County in Michigan [Defendant TON . ~ - Defendant CIN - Defendant SID Defendant DOB

Sy JOSErH cry BERRIEN ii-id-Colese4 | insepase — [io/e7/iees
Pelice agency report no. Charge = 4-S) ELECTION Lao FORGERY Maximum penaity

90 14-2066 Be ii IBECHR LAW-PALSE CERT CIRCULATORY

- Witnesses - Cot, [J Oper. IChaut. | Vehicle Type | Defendant DLN .
. a | Cicpt. ’ sinonneey
CATHY JAYNE EASTON MARK TF OOF paVED AEROVIRY
CAROL TOLIVER NEWS 22 VEEO

 

STATE OF MICHIGAN, COUNTY OF _ unerereny
- “'The.complaining-witness says.that.on-the date and at the location described, the-defendant; contrary to law, 2:¢/ 2-8. or eee

C¥.ds did connet forgere under the Michigan Blection Law by changing the dates on line 2. 2, 4, 5
and Son Rocall fatdiion 1. dabed 1/03/2014 and either camel to be sulsnitted or aided in tes

uterdasion of the petition te the Barien County Clerk as tue on January 8, 2014; contrary bo MCL
168.997. fiee.oari

 

   

CT 2. MCL [08-737 Lite8-43°72

 
